IN THE
    SUPREME COURT OF THE STATE OF ARIZONA

   BANNER UNIVERSITY MEDICAL CENTER TUCSON CAMPUS, LLC, AN
  ARIZONA CORPORATION DBA BANNER UNIVERSITY MEDICAL CENTER
TUCSON; GEETHA GOPALAKRISHNAN, M.D.; MARIE L. OLSON, M.D.; EMILY
 NICOLE LAWSON, D.O.; DEMETRIO J. CAMARENA, M.D.; PRAKASH JOEL
  MATHEW, M.D.; SARAH MOHAMED DESOKY, M.D.; BANNER HEALTH;
               BANNER UNIVERSITY MEDICAL GROUP,
                          Petitioners,

                                    v.

       HON. RICHARD E. GORDON, JUDGE OF THE SUPERIOR COURT
       OF THE STATE OF ARIZONA, IN AND FOR THE COUNTY OF PIMA,
                             Respondent,

                                   and

                     JEREMY AND KIMBERLY HARRIS,
                         Real Parties in Interest.


                           No. CV-20-0179-PR
                          Filed January 20, 2022


             Appeal from the Superior Court in Pima County
               The Honorable Richard E. Gordon, Judge
                            No. C20174589
                           RELIEF DENIED


             Opinion of the Court of Appeals, Division Two
                       249 Ariz. 132 (App. 2020)
                              VACATED


COUNSEL:

Eileen Dennis GilBride (argued), Jones, Skelton & Hochuli, P.L.C., Phoenix;
and GinaMarie Slattery, Slattery Petersen PLLC, Tucson, Attorneys for
Banner University Medical Center Tucson Campus LLC, Banner University
           BANNER MEDICAL V. HON. GORDON/HARRIS
                     Opinion of the Court

Medical Center (Tucson), Geetha Gopalakrishnan, M.D., Marie L. Olson,
M.D., Emily Nicole Lawson, D.O., Demetrio J. Camarena, M.D., Prakash
Joel Mathew, M.D., Sarah Mohamed Desoky, M.D., Banner Health, and
Banner University Medical Group

JoJene E. Mills (argued), Law Office of JoJene Mills, P.C., Tucson; Lawrence
J. Rudd, M.D., J.D., Rudd Mediation, Pasadena, CA; and Arlan A. Cohen,
M.D., J.D., Law Offices of Arlan A. Cohen, Pasadena, CA, Attorneys for
Jeremy Harris and Kimberly Harris

David L. Abney, Ahwatukee Legal Office, P.C., Phoenix, Attorney for
Amici Curiae Arizona Association for Justice and Arizona Trial Lawyers
Association

Nicholas D. Acedo, Struck Love Bojanowski & Acedo, PLC, Chandler,
Attorney for Amici Curiae Arizona Counties Insurance Pool, Arizona
Municipal Risk Retention Pool, and Arizona School Risk Retention Trust,
Inc.


JUSTICE MONTGOMERY authored the opinion of the Court, in which
CHIEF JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, JUSTICES
BOLICK, LOPEZ, and BEENE, and JUDGE SAMUEL A. THUMMA joined. 1



JUSTICE MONTGOMERY, opinion of the Court:


¶1           This case presents the issue of whether a vicarious liability

claim against a hospital-employer is precluded because the trial court




1 Justice Andrew W. Gould (Ret.) participated in oral argument but retired
before the drafting or issuance of this opinion. Justice Kathryn H. King,
who replaced Justice Gould, subsequently recused herself from this matter.
Pursuant to article 6, section 3 of the Arizona Constitution, Judge Samuel
A. Thumma, Division One, Arizona Court of Appeals, was designated to sit
in this case.
                                     2
             BANNER MEDICAL V. HON. GORDON/HARRIS
                       Opinion of the Court

granted summary judgment dismissing medical malpractice claims against

doctor-employees with prejudice.      We hold that because the order of

dismissal here was not a final judgment on the merits, it does not have

preclusive effect. 2

                                     I.

¶2             Doctors jointly employed by the University of Arizona’s

Medical School and Banner University Medical Center Tucson Campus,

LLC, an Arizona Corporation DBA Banner University Medical Center

Tucson, and other Banner entities (collectively, “Banner”) provided

treatment to the Harrises’ fourteen-month-old son. After their son’s tragic

death, the Harrises brought medical malpractice claims against the doctors,

a vicarious liability claim against Banner based on the doctors’ conduct, and

direct claims of breach of contract and fraud against Banner. Because the

doctors were public employees, the Harrises were required to serve each of

them with a notice of claim, which they failed to do.            See A.R.S.

§ 12-821.01(A). The doctors moved for summary judgment on the notice of

claim issue, which the trial court granted in an unsigned minute entry




2 Because our determination is made on a procedural and not a substantive
basis, we do not address the underlying merits of whether a dismissal of an
employee pursuant to A.R.S. § 12-821.01 precludes a claim of vicarious
liability against an employer.
                                     3
            BANNER MEDICAL V. HON. GORDON/HARRIS
                      Opinion of the Court

dismissing them from the suit with prejudice. The court did not enter a

judgment with language required by Arizona Rule of Civil Procedure 54(b)

to make the ruling final and appealable.

¶3            In a subsequent motion for summary judgment, Banner

argued that the trial court’s dismissal of the doctors “with prejudice” served

as “an adjudication on the merits” that precluded any claim of vicarious

liability against Banner for the doctors’ conduct. See Ariz. R. Civ. P. 41(b)

(“Unless the dismissal order states otherwise, a dismissal under this Rule

41(b) [‘Involuntary Dismissal; Effect’] and any dismissal not under this

rule”—with exceptions not applicable here—“operates as an adjudication

on the merits.”). The court denied the motion.

¶4            In doing so, the court acknowledged the “general rule” that

“a judgment in favor of the servant relieves the master of any liability and

that a dismissal with prejudice is the equivalent of a judgment on the

merits” but found the general rule inapplicable to the facts and

circumstances of this case.      As part of its reasoning, the trial court

analogized a notice of claim statute to a statute of limitations and explicitly

characterized the dismissal of the doctors as a “procedural dismissal” that

“would not normally be considered an adjudication on the merits.”




                                      4
            BANNER MEDICAL V. HON. GORDON/HARRIS
                      Opinion of the Court

¶5           Banner sought special action relief from the trial court’s denial

of its motion for summary judgment.         The court of appeals accepted

jurisdiction but in a divided decision denied relief, concluding that claim

preclusion did not bar the vicarious liability claims against Banner under

the circumstances of this case. Banner Univ. Med. Ctr. Tucson Campus, LLC

v. Gordon, 249 Ariz. 132 (App. 2020).

¶6           We accepted review to consider the preclusive effect of the

dismissal of claims against employees with respect to a vicarious liability

claim against their employer, which is a recurring issue of statewide

importance. We have jurisdiction pursuant to article 6, section 5(3) of the

Arizona Constitution.

¶7           Following oral argument, we ordered supplemental briefing

on two issues:

      1. Does the order involuntarily dismissing the doctors “with
      prejudice” under Rule 41(b) . . . constitute a final judgment
      under Rule 54 or is the order of dismissal subject to further
      review and/or modification by the [trial] court?

      2. Whether the lack of a final judgment entered with a Rule
      54(b) determination reflecting the dismissal of the doctor-
      defendants precludes application of issue preclusion or claim
      preclusion at this time.
                                       II.

¶8           “Application of issue preclusion is an issue of law, which we

review de novo.” Picaso v. Tucson Unified Sch. Dist., 217 Ariz. 178, 180 ¶ 6

                                        5
            BANNER MEDICAL V. HON. GORDON/HARRIS
                      Opinion of the Court

(2007). We likewise review de novo the application of claim preclusion.

Lawrence T. v. Dep’t of Child Safety, 246 Ariz. 260, 262 ¶ 7 (App. 2019).

¶9            The parties acknowledge that the trial court’s order

dismissing the Harrises’ claims against the doctors lacks the “express

determination and recital” language, let alone anything akin to it, required

by Rule 54(b) to serve as a final judgment. The Harrises argue that without

Rule 54(b) language the order cannot be a final judgment, and neither issue

nor claim preclusion may apply. Banner argues that, because the order was

entered “with prejudice,” it is not necessary for the order to have Rule 54(b)

language to be a final judgment and have preclusive effect. 3

¶10           For issue or claim preclusion to apply, there must be a final

judgment on the merits. Kopp v. Physician Grp. of Ariz., Inc., 244 Ariz. 439,

442 ¶¶ 13, 14 (2018) (citing Chaney Bldg. Co. v. City of Tucson, 148 Ariz. 571,

573 (1986), and discussing rule that for issue preclusion to apply the issue

must be actually litigated and a final judgment entered); In re Gen.

Adjudication of All Rts. to Use Water in Gila River Sys. & Source, 212 Ariz. 64,




3 The cases cited by Banner in support of this argument do not involve the
finality of a dismissal order. So, it is unsurprising that, as Banner notes,
“[n]ot one Arizona case involving a dismissal with prejudice of an agent
has required Rule 54(b) language to preclude a vicarious claim against the
principal.”
                                       6
            BANNER MEDICAL V. HON. GORDON/HARRIS
                      Opinion of the Court

69–70 ¶ 14 (2006) (noting a final judgment on the merits is required in order

to assert claim preclusion).

¶11           A decision resolving “fewer than all” claims against all the

parties in an action is a “final judgment”:

       only if the court expressly determines there is no just reason
       for delay and recites that the judgment is entered under Rule 54(b).
       If there is no such express determination and recital, any
       decision, however designated, that adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the
       parties does not end the action as to any of the claims or
       parties and may be revised at any time before the entry of a
       judgment adjudicating all the claims and all the parties’ rights
       and liabilities.
Ariz. R. Civ. P. 54(b) (emphasis added). The order thus cannot be a final

judgment absent the necessary Rule 54(b) language; nor, in the absence of

resolving all claims as to all parties, could it be a Rule 54(c) final judgment.

Ariz. R. Civ. P. 54(c) (“A judgment as to all claims and parties is not final

unless the judgment recites that no further matters remain pending and that

the judgment is entered under Rule 54(c).”). Furthermore, absent a judge’s

signature, the order is not a judgment, final or otherwise. See Ariz. R. Civ.

P. 58(b)(1) (providing, with an exception not applicable here, that “all

judgments must be in writing and signed by a judge or a court

commissioner duly authorized to do so”). For these reasons, the order




                                        7
             BANNER MEDICAL V. HON. GORDON/HARRIS
                       Opinion of the Court

dismissing the doctors is not a “final judgment” that can be used to invoke

issue or claim preclusion.

¶12           Equally problematic for the application of preclusion is the

trial court’s statement that it did not consider the procedural dismissal of

the claims against the doctors an adjudication on the merits. See Ariz. R.

Civ. P. 41(b) (providing that an involuntary dismissal is an adjudication on

the merits, with exceptions not applicable here, “[u]nless the dismissal

order states otherwise”). Given that the trial court stated otherwise, the

entry of summary judgment on behalf of the doctors is not an adjudication

on the merits. For this reason, the order dismissing the doctors is not a

judgment on the merits that can be used to invoke issue or claim preclusion.

¶13           Because there is no final judgment on the merits, the Harrises’

vicarious liability claim against Banner is not precluded.


                                    III.


¶14           We vacate the opinion of the court of appeals and deny relief

to Banner.




                                     8